Leventritt, J.
This appeal involves only a question of fact. The plaintiff sued on a written agreement alleged to have been executed by the defendant by affixing her mark thereto, by which she undertook to pay to the plaintiff thirty-three and one-third per cent of an eventual recovery in an action for personal injuries against the Consolidated Traction Company of New Jersey. The answer denied that any agreement was made, or that any services were rendered thereunder and set up as affirmative defense that the signature thereto was forged.
*773On sharply conflicting evidence the justice decided in favor of the defendant. His determination is supported by ample evidence, and as the exceptions are uniformly frivolous the judgment mil be affirmed.
Freedman, P. J., and MacLean, J., concur.
Judgment affirmed, with costs to respondent.